943 A.2d 1103 (2008)
286 Conn. 902
STATE of Connecticut
v.
David B. TERWILLIGER.
Supreme Court of Connecticut.
Decided February 26, 2008.
James M. Ralls, senior assistant state's attorney, in support of the petition.
Donald D. Dakers, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 105 Conn.App. 219, 937 A.2d 735 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly hold that the defendant was entitled to an instruction on defense of premises? If not, were the court's instructions on this defense inadequate?"
The Supreme Court docket number is SC 18116.